                Case 1:17-cv-02469-BAH Document 56 Filed 01/28/19 Page 1 of 1
                                                                                                           C0939
                                                                                                       Rev. 9/2017


               UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                        FOR THE DISTRICT OF COLUMBIA


AFRICA GROWTH CORPORATION
                  Plaintiff(s)

         vs.                                                          Civil Action No.: 17cv2469-BAH



 REPUBLIC OF ANGOLA et al
                     Defendant(s)



                                       CERTIFICATE OF MAILING

       I hereby certify under penalty ofperjury, that on the 28th day of___Ja_n_u_a _ry__� 20_1__
                                                                                                9 ,
I mailed:

1. � One copy ofthe summons and complaint           by FedEx                                              ,   to
     the individual ofthe foreign state, pursuant to the provisions ofFRCP 4(f)(2)(C)(ii).

2.   D One copy ofthe summons, complaint and notice of suit          , together with a translation ofeach into
         the official language ofthe foreign state, by registered mail, return receipt requested , to the head of
         the ministry offoreign affairs, pursuant to the provisions of28 U.S.C. § 1608(a)(3).

3.   D Two copies ofthe       summons, complaint and notice of suit      , together with a translation ofeach
         into the official language of the foreign state, by certified mail, return receipt requested    , to the
         U.S. Department of State, CA/OSC/L, SA-17, 10 Floor, Washington, DC 20522-1710, ATTN:
                                                              th

         Director ofOverseas Citizens Services, pursuant to the provisions of28 U.S.C. § 1608(a)(4).

4.   D   One copy ofthe summons and complaint           , together with a translation ofeach into the official
         language of the foreign state, by registered mail, return receipt requested       , to the agency or
         instrumentality ofthe foreign state, pursuant to 28 U.S.C. § 1608(b)(3)(B).




                                                                ANGELA D. CAESAR, CLERK

                                                        By:             Isl Reginald D. Johnson
                                                                              Deputy Clerk
